MEMORANDUM **
Anna Lourdes Martinez appeals from the 15-month sentence imposed following her guilty-plea conviction for attempting to bring in illegal aliens, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez contends that her sentence is unreasonable because the district court failed to consider the 18 U.S.C. § 3553(a) factors in general, and specifically did not address the need for the sentence imposed to “provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner,” pursuant to § 3553(a)(2)(D). Martinez further contends that the district court relied upon erroneous information in fashioning her sentence. We conclude that the district court did not commit any procedural error and that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 991-94 (9th Cir.2008) (en banc); see also United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.